United States Court of Appeals
      for the Federal Circuit
                ______________________

         PROFECTUS TECHNOLOGY LLC,
               Plaintiff-Appellant

                           v.

 HUAWEI TECHNOLOGIES CO., LTD., HUAWEI
 TECHNOLOGIES USA, INC., HUAWEI DEVICE
 USA, INC., FUTUREWEI TECHNOLOGIES, INC.,
                 Defendants

     DELL INC., APPLE INC., SAMSUNG
   TELECOMMUNICATIONS AMERICA, LLC,
  SAMSUNG ELECTRONICS AMERICA, INC.,
MOTOROLA MOBILITY LLC, HEWLETT-PACKARD
COMPANY, HEWLETT-PACKARD DEVELOPMENT
             COMPANY, L.P.,
            Defendants-Appellees
           ______________________

            2015-1016, 2015-1018, 2015-1019
                ______________________

    Appeals from the United States District Court for the
Eastern District of Texas in Nos. 6:11-cv-00474-MHS,
6:11-cv-00674-MHS, 6:11-cv-00676-MHS, Judge Michael
H. Schneider.
                ______________________

                Decided: May 26, 2016
                ______________________
2            PROFECTUS TECH. LLC   v. HUAWEI TECHS. CO., LTD.



    THOMAS C. WRIGHT, Cunningham Swaim, LLP, Dal-
las, TX, argued for plaintiff-appellant. Also represented
by STEVEN EDWARD ROSS, Ross IP Group PLLC, Dallas,
TX.

   LAUREN B. FLETCHER, Wilmer Cutler Pickering Hale
and Dorr LLP, Boston, MA, argued for defendant-appellee
Apple Inc. Also represented by WILLIAM F. LEE, KEVIN M.
YURKERWICH; BRITTANY BLUEITT AMADI, Washington, DC.

    AHMED JAMAL DAVIS, Fish & Richardson, P.C., Wash-
ington, DC, argued for defendants-appellees Samsung
Telecommunications America, LLC, Samsung Electronics
America, Inc. Also represented by MICHAEL J. MCKEON;
JOHN STEPHEN GOETZ, New York, NY.

    ROGER FULGHUM, Baker Botts, LLP, Houston, TX, for
defendant-appellee Dell Inc. Also represented by MICHAEL
HAWES, TAMMY PENNINGTON RHODES.

    JONATHAN E. RETSKY, Winston & Strawn LLP, Chica-
go, IL, for defendant-appellee Motorola Mobility LLC.
Also represented by KURT A. MATHAS, IVAN MICHAEL
POULLAOS; ANDREW RYAN SOMMER, Washington, DC.

   NICKOLAS BOHL, Feinberg Day Alberti & Thompson
LLP, Menlo Park, CA, for defendants-appellees Hewlett-
Packard Company, Hewlett-Packard Development Com-
pany, L.P. Also represented by MARGARET ELIZABETH DAY.
                  ______________________

    Before MOORE, REYNA, and WALLACH, Circuit Judges.
    Opinion for the court filed by Circuit Judge REYNA.
    Dissenting opinion filed by Circuit Judge MOORE.
REYNA, Circuit Judge.
PROFECTUS TECH. LLC   v. HUAWEI TECHS. CO., LTD.         3



     Profectus Technology LLC (“Profectus”) appeals a dis-
trict court’s claim construction order and grant of sum-
mary judgment of non-infringement. The patent-in-suit is
directed to a mountable digital picture frame for display-
ing digital images. Profectus asserted certain of the
patent claims against manufacturers and sellers of tablet
computer devices. After construing the term “mountable,”
the district court granted summary judgment of non-
infringement on grounds that the accused devices do not
satisfy the “mountable” limitation. On appeal, Profectus
argues that the district court erred in its claim construc-
tion of “mountable” and improperly resolved disputes of
material fact at summary judgment. We discern no error
in the district court’s claim construction or grant of sum-
mary judgment. We affirm the judgment of the district
court.
                        BACKGROUND
    Profectus owns U.S. Patent No. 6,975,308 (the “’308
patent”). The ’308 patent discloses a mountable digital
picture frame for displaying still digital images. The
specification discusses how a user can display digital
images on a wall or desktop similar to conventional
photographs. ’308 Patent cols. 1–2 ll. 52–36. For exam-
ple, Figure 1 shows a wall-mountable picture frame
mounted to a wall, while Figure 4 shows a mountable
frame resting on a flat surface.
4            PROFECTUS TECH. LLC   v. HUAWEI TECHS. CO., LTD.




    The ’308 patent has 31 claims, including independent
claims 1 and 29. The patent claims “[a] stand alone and
mountable picture display for displaying still digital
pictures.” See ’308 Patent cols. 7–8 ll. 61–8 (claim 1), col.
10 ll. 7–22 (claim 29). Claims 1 and 29 recite the limita-
tion that is relevant to this appeal: “a mountable picture
frame adapted to digitally display at least one still image
thereon.”
    In September 2011, Profectus brought suit in the
Eastern District of Texas against a large number of
manufacturers and sellers of tablet computer devices,
alleging infringement of independent claims 1 and 29 and
dependent claims 2 and 4–9 of the ’308 patent. 1 Profectus
accused devices with features that Profectus purported
made the devices “mountable” picture frames.
    During claim construction, the parties submitted pro-
posals for the term “mountable.” Profectus proposed that
“mountable” should be interpreted as “capable of being
mounted,” while Defendants argued that the correct
interpretation is “having a support for affixing on a wall
or setting on a desk or table top.” On January 3, 2014,
the district court issued a provisional claim construction
order, construing the term to mean “having a feature
designed for mounting.” J.A. 10. The parties submitted




    1   Profectus initially sued a large number of defend-
ants, and settled or dismissed its claims against many of
them. The following parties are subject to this appeal:
Apple Inc., Dell Inc., Hewlett-Packard Company, Hewlett-
Packard Development Company, L.P., Motorola Mobility
LLC, Samsung Electronics America, Inc., and Samsung
Telecommunications America, LLC (collectively, “Defend-
ants”).
PROFECTUS TECH. LLC   v. HUAWEI TECHS. CO., LTD.          5



additional briefing on claim construction after entry of the
provisional claim construction order.
    On April 17, 2014, the district court issued a new
claim construction order, construing “mountable” to mean
“having a feature for mounting.” The district court ob-
served that “mountable” appears in every independent
claim, and noted that the parties did not dispute that a
mounting feature is not a preferred embodiment. The
district court concluded that “the picture frame or display
must have some intrinsic mounting feature—not just a
feature that could potentially render the frame or display
capable of being mounted.”        Profectus Tech. LLC v.
Huawei Techs. Co., No. 6:11-cv-474 (Lead Case), 2014
U.S. Dist. LEXIS 53157, at *13–15 (E.D. Tex. Apr. 16,
2014) (emphasis in original). The district court did not
require that the mounting feature include all components
needed to mount the frame or display, noting that even
the “wall-mountable preferred embodiment” required use
of an additional component (e.g., nails) to mount the
frame to a wall. Id. at *15.
    Following the district court’s claim construction order,
Defendants moved for summary judgment of non-
infringement on grounds that the accused devices do not
satisfy the “mountable” limitation. On September 8,
2014, the district court granted the summary judgment
motion. On September 15, 2014, the district court entered
final judgment in favor of Defendants.
   Profectus appeals.      We have jurisdiction under
28 U.S.C. § 1295(a)(1) (2012).
                   STANDARD OF REVIEW
    We review de novo the ultimate construction of a
claim term. Teva Pharm. USA, Inc. v. Sandoz, Inc., 135
S. Ct. 831, 841 (2015). The construction of patent claim
terms involves findings of fact and conclusions of law.
District court factual findings based on the intrinsic
6             PROFECTUS TECH. LLC   v. HUAWEI TECHS. CO., LTD.



record are considered legal issues that are reviewed de
novo, while factual findings relying on extrinsic evidence
are reviewed for clear error. Id.; see also Akzo Nobel
Coatings, Inc. v. Dow Chem. Co., 811 F.3d 1334, 1339
(Fed. Cir. 2016). “A factual finding is clearly erroneous if,
despite some supporting evidence, we are left with the
definite and firm conviction that a mistake has been
made.” Insite Vision, Inc. v. Sandoz, Inc., 783 F.3d 853,
858 (Fed. Cir. 2015) (citation omitted).
    Among the facts that we review for clear error include
“[u]nderstandings that lie outside the patent documents
about the meaning of terms to one of skill in the art or the
science or state of the knowledge of one of skill in the art.”
Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335,
1342 (Fed. Cir. 2015). Legal error arises when a court
relies on extrinsic evidence that contradicts the intrinsic
record. See Lighting Ballast Control LLC v. Philips Elecs.
N. Am. Corp., 790 F.3d 1329, 1338 (Fed. Cir. 2015).
     We review a grant of summary judgment in accord-
ance with the law of the regional circuit, here the Fifth
Circuit. Ineos USA LLC v. Berry Plastics Corp., 783 F.3d
865, 868 (Fed. Cir. 2015). The Fifth Circuit reviews de
novo a district court’s grant of summary judgment. Id.
(citing Triple Tee Golf, Inc. v. Nike, Inc., 485 F.3d 253, 261
(5th Cir. 2007)).
                   CLAIM CONSTRUCTION
    Profectus argues that the district court erred in con-
struing “mountable” to mean “having a feature for mount-
ing.” Profectus asserts that the correct construction is
“capable of being mounted.” We disagree.
    Profectus contends that requiring a feature for mount-
ing is an additional limitation unsupported in the record.
Profectus points to claims 13 and 31, which recite a “wall
mountable display” whereby mounting occurs through the
frame, not the display itself. ’308 Patent col. 5 ll. 44–47.
PROFECTUS TECH. LLC   v. HUAWEI TECHS. CO., LTD.          7



Profectus argues that one of ordinary skill in the art
would understand that the claims contemplate a “picture
frame” or “picture display” that is mountable through the
use of other components or structures. Profectus cites
display 12 of Figure 1 to illustrate characteristics, fea-
tures, and components (e.g., light weight, low profile,
certain frame dimensions, attachment apparatuses, and
nails or screws) that render the display mountable. ’308
Patent col. 4 ll. 26–28, col. 5 ll. 45–47, col. 6 ll. 21–23.
Profectus references a dictionary definition of the common
suffix “-able” as “capable of, fit or worthy of.” Merriam-
Webster’s Collegiate Dictionary 3 (10th ed. 1995). Profec-
tus asserts that the district court erred in reading in
certain preferred embodiments to exclude devices that can
be mounted through the use of external components.
    Profectus maintains that its proposed construction is
not overbroad because the claim language limits what
type of devices are mountable. Profectus argues that the
claims are directed to “displaying digital pictures,” which
means that Profectus’s proposed construction of “capable
of being mounted” cannot include any product capable of
being mounted to a wall or tabletop. According to Profec-
tus, the digital-picture limitation confines the invention
only to mountable displays of still digital pictures.
Profectus argues that its proposed construction comports
with plain and ordinary meaning, citing Thorner v. Sony
Comput. Entm’t Am. LLC, 669 F.3d 1362 (Fed. Cir. 2012)
to emphasize that terms like “mountable” should be given
their plain and ordinary meaning.
    Defendants argue that the district court’s claim con-
struction is supported by the intrinsic record. Each
asserted claim recites “stand alone” together with
“mountable,” indicating to a skilled artisan that those
terms describe the claimed invention as a single unit for
mounting because both terms modify “picture display”
and “picture frame.” Defendants contend that the picture
display and frame must be “mountable” and “stand
8            PROFECTUS TECH. LLC   v. HUAWEI TECHS. CO., LTD.



alone.” Defendants point to the background of the ’308
patent, which teaches that “[t]he present invention re-
lates to digital picture displays and more particularly to
wall mounted or table top picture frames for displaying
digital images.” ’308 Patent, col. 1 ll. 14–16. Defendants
argue that every disclosed embodiment of the claimed
picture display and picture frame bears an intrinsic
feature for mounting; no embodiment requires external
components due to lack of an intrinsic feature for mount-
ing. Defendants assert that the district court did not read
in a preferred embodiment because it required that the
frame have features for mounting, while still permitting
other external features to facilitate mounting. Defend-
ants note that by revising its provisional claim construc-
tion from “designed for mounting” to “having a feature for
mounting,” the district court recognized that the picture
display or frame must have a feature for use in mounting
the device. According to Defendants, that a device is
capable of mounting does not make it “mountable.”
    We hold that the district court properly construed
“mountable” to mean “having a feature for mounting.”
The words of a claim are generally given their ordinary
and customary meaning, which is the meaning that the
term would have to a person of ordinary skill in the art at
the time of the invention. Phillips v. AWH Corp., 415
F.3d 1303, 1312–13 (Fed. Cir. 2005) (en banc) (citations
omitted). Claim language must be viewed in light of the
specification, which is the “single best guide to the mean-
ing of a disputed term.” Id. at 1315 (quoting Vitronics
Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir.
1996)). In accordance with Phillips, we first look to the
actual words of the claims and then read them in view of
the specification. See Akzo Nobel Coatings, 811 F.3d at
1339–40 (citations omitted). Although courts are permit-
ted to consider extrinsic evidence (e.g., expert testimony,
dictionaries, treatises), such evidence is generally of less
significance than the intrinsic record. Phillips, 415 F.3d
PROFECTUS TECH. LLC   v. HUAWEI TECHS. CO., LTD.           9



at 1317 (citing C.R. Bard, Inc. v. U.S. Surgical Corp., 388
F.3d 858, 862 (Fed. Cir. 2004)). Extrinsic evidence may
not be used “to contradict claim meaning that is unam-
biguous in light of the intrinsic evidence.” Id. at 1324.
“The construction that stays true to the claim language
and most naturally aligns with the patent’s description of
the invention will be, in the end, the correct construction.”
Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d
1243, 1250 (Fed. Cir. 1998).
     When read in view of the specification, the claims do
not permit the expansive construction proposed by Profec-
tus. The term “mountable” is a modifying word in the
claims: “mountable picture display” (claims 1, 13, 22, 29,
31); “mountable picture frame” (claims 1, 22, 29); “wall
mountable” (claims 6, 13, 22, 31); “desk top mountable”
(claims 6, 22). Absent from the claims are words that
embrace broader meaning, such as “capable of,” “adapted
to,” or “configured to.” The claim language is tailored to,
characterizes, and delimits the claimed “picture frame”
and “picture display.”
    The specification confirms the district court’s under-
standing that being mountable requires having a feature
for mounting. In every embodiment disclosed in the
specification, the picture display or frame includes a
feature for mounting the device to a wall or on a tabletop.
For example, for wall mounting, the specification teaches
that “[f]rame 10 includes an attachment apparatus 28
which may include hooks, clips, anchors, or equivalents as
is known in the art for attaching a picture or other device
to a wall.” ’308 Patent col. 5 ll. 45–47. For desk or tab-
letop mounting, the specification explains that “[f]rame 50
includes a stand 52 and a bar 54 for securing stand 52 to
frame 50.” ’308 Patent col. 6 ll. 18–20. The specification
does not disclose a bare embodiment in which the picture
display or picture frame lacks a feature for mounting. By
noting that the picture display or frame must have some
intrinsic mounting feature, the district court correctly
10           PROFECTUS TECH. LLC   v. HUAWEI TECHS. CO., LTD.



recognized, consistent with the claim language and speci-
fication, that the picture display or frame must include
something that may be used for mounting the device. We
agree with the district court that Profectus’s dictionary
definition does not inform the analysis. We see no reason
to depart from the intrinsic record. See, e.g., Cambrian
Sci. Corp. v. Cox Commc’ns, Inc., 617 F. App’x 989, 993
(Fed. Cir. 2015) (affirming the district court’s claim con-
struction without addressing arguments on extrinsic
evidence because “the intrinsic evidence fully determines
the proper construction of the contested claim term”).
    Profectus maintains that requiring a mounting fea-
ture reads in a preferred embodiment. We disagree.
Profectus fails to pinpoint in the intrinsic record where
the patent contemplates a situation where no mounting
features exist. The district court’s construction does not
preclude the use of external components or accessories;
the construction requires merely that a feature exist with
the claimed picture display or picture frame for mounting.
Such a construction does not read out the adjoining claim
terms and still requires the mountable object to be digital
picture displays or digital picture frames. The district
court did not improperly limit the scope of the invention
through claim construction.
    Profectus cites Thorner to support its proposed claim
construction. Thorner, 669 F.3d at 1369 (holding that
“flexible” should be given its plain and ordinary meaning
and reversing the construction of “capable of being notice-
ably flexed with ease”). In Thorner, we reversed the
district court’s claim construction on the basis that the
district court imported an erroneous term of degree. See
id. Unlike Thorner, the district court here imposed no
such term, leaving open what types of features could be
sufficient to be deemed “mountable.” See Profectus, 2014
U.S. Dist. LEXIS 53157, at *15 (rejecting that a feature
be “designed for” mounting, but also noting “the mounting
feature [need not] include all components needed to
PROFECTUS TECH. LLC   v. HUAWEI TECHS. CO., LTD.         11



mount the frame or display”). Hence, Thorner supports
the district court’s claim construction.
    We affirm the district court’s claim construction for
the term “mountable.”
                   SUMMARY JUDGMENT
    Based on its claim construction for the term “mounta-
ble,” the district court granted summary judgment of non-
infringement. Profectus appeals the grant of summary
judgment on grounds that there exists a genuine dispute
that the accused devices satisfy the “mountable” limita-
tion. Profectus also contends that the court failed to draw
factual inferences in its favor as the non-movant.
    The infringement inquiry asks if an accused device
contains every claim limitation or its equivalent. Papst
Licensing GmbH & Co. KG v. Fujifilm Corp. (In re Papst
Licensing Digital Camera Patent Litig.), 778 F.3d 1255,
1260 (Fed. Cir. 2015) (citation omitted). Summary judg-
ment is appropriate if, after drawing all factual inferences
in favor of the non-movant, “the movant shows that there
is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” Fed.
R. Civ. P. 56(a).
    To show that the accused devices meet the “mounta-
ble” limitation, Profectus advances two arguments. First,
Profectus contends that the district court erred by not
permitting a jury to consider whether the size, shape,
lightweight nature, and thinness of the accused devices
are features for mounting. Profectus maintains that they
are because they make the accused devices readily
12           PROFECTUS TECH. LLC   v. HUAWEI TECHS. CO., LTD.



mountable with external accessories, in particular dock-
ing stations. 2
    Second, Profectus argues that the jury should have
been permitted to consider whether the communica-
tion/charging (“communication ports”) of the accused
devices are features for mounting. Profectus points to
brochures and other marketing materials that advertise
the accused devices alongside the docking stations as
evidence that the communication ports, when used in
combination with the docking stations, are features for
mounting. Profectus argues that the district court failed
to view this evidence in the light most favorable to it as
the non-movant when granting summary judgment of
non-infringement.
     We agree with the district court that under the proper
construction, there exists no genuine dispute of material
fact that the communication ports and the cited physical
characteristics of the accused devices do not meet the
“mountable” limitations.      The district court properly
concluded that the communication ports are features for
power, data, and communication, and not inherent fea-
tures for mounting. That an external component can
utilize a communication port to help prop an accused
device does not convert the port into an inherent feature
for mounting. Indeed, there is no evidence that, standing
alone, the communication ports make the accused devices
mountable for viewing, as, for example, set out in Figure 4
of the patent. As the brochures and unrebutted expert
testimony showed, the docking station has a design that
works to support the accused devices, and that solely
connecting the docking station to the communication port



     2  Profectus concedes that its infringement theory
involving docking stations does not apply to Hewlett-
Packard. Appellant’s Br. at 26 n.4.
PROFECTUS TECH. LLC   v. HUAWEI TECHS. CO., LTD.         13



does not provide adequate support. See, e.g., J.A. 448–50,
656, 677, 769.
     Conversely, there is no evidence that the communica-
tion ports are developed as inherent features for mount-
ing the devices on a wall or tabletop. To conclude
otherwise could render any digital display device suscep-
tible to infringement to the extent an external object can
be used to grasp onto any feature of the device that is not
related to mounting. This approach to infringement is
inapposite to the district court’s construction of “having a
feature for mounting,” but is consistent with Profectus’s
proposed construction (“capable of being mounted”), which
was rejected by the district court in the claim construction
process. Under the court’s construction, the feature must
be a standalone inherent feature in the device. It is not
enough that the feature is “just a feature that could
potentially render the frame or display capable of being
mounted.” Profectus, 2014 U.S. Dist. LEXIS 53157, at *15
(emphasis in original). Here, no reasonable jury could
find that because the communication port is incidentally
capable of being used in conjunction with an external
docking port to prop a device on a tabletop, the “mounta-
ble” limitation is met. See, e.g., Novatek, Inc. v. Sollami
Co., 559 F. App’x 1011, 1025 (Fed. Cir. 2014) (“Anything
with adequate force can be ‘removable,’ but such un-
bounded interpretation of the term flounders on the
shoals of reality. No reasonable jury would find ‘remova-
ble’ as construed by the district court to read on Novatek’s
accused device.”).
    Although certain intrinsic physical features may com-
bine to aid in mounting with external components, as the
district court found, those features must be for mounting
to meet the claim limitations. Hence, while the accused
devices are capable of mounting by exploiting the commu-
nication ports and being easy to prop up due to their size
and weight, we conclude that those characteristics do not
make the accused devices mountable as claimed and fail
14            PROFECTUS TECH. LLC   v. HUAWEI TECHS. CO., LTD.



to raise a genuine dispute of material fact as to whether
features for mounting (or their equivalents) are present
within the accused devices. There is no genuine dispute
of fact that the accused devices were conceived apart from
external accessories like docking stations: the docking
stations were designed to work with the accused devices
(not that the devices were designed to have features for
mounting to the docking stations). Unrebutted testimony
showed that the shape of the accused devices had little to
do with the ability to mount the devices on docking sta-
tions. J.A. 1218. Rather, if the accused devices remained
upright, it is because the docking stations created an
environment to prevent featureless devices from toppling
over.
   We affirm the district court’s grant of summary judg-
ment.
                        CONCLUSION
    The district court correctly construed the term
“mountable.” In addition, the district court correctly
concluded that no genuine dispute of material fact exists,
and that Defendants are entitled to judgment of non-
infringement as a matter of law. The judgment of the
district court is therefore affirmed.
                        AFFIRMED
                           COSTS
     Each party shall bear its own costs.
  United States Court of Appeals
      for the Federal Circuit
                 ______________________

         PROFECTUS TECHNOLOGY LLC,
               Plaintiff-Appellant

                            v.

  HUAWEI TECHNOLOGIES CO., LTD., HUAWEI
  TECHNOLOGIES USA, INC., HUAWEI DEVICE
  USA, INC., FUTUREWEI TECHNOLOGIES, INC.,
                  Defendants

     DELL INC., APPLE INC., SAMSUNG
   TELECOMMUNICATIONS AMERICA, LLC,
  SAMSUNG ELECTRONICS AMERICA, INC.,
MOTOROLA MOBILITY LLC, HEWLETT-PACKARD
COMPANY, HEWLETT-PACKARD DEVELOPMENT
             COMPANY, L.P.,
            Defendants-Appellees
           ______________________

            2015-1016, 2015-1018, 2015-1019
                ______________________

    Appeals from the United States District Court for the
Eastern District of Texas in Nos. 6:11-cv-00474-MHS,
6:11-cv-00674-MHS, 6:11-cv-00676-MHS, Judge Michael
H. Schneider.
                ______________________

MOORE, Circuit Judge, dissenting.
    I agree with the majority that the district court cor-
rectly construed the term “mountable” as “having a fea-
2            PROFECTUS TECH. LLC   v. HUAWEI TECHS. CO., LTD.



ture for mounting.” Because I think Profectus has prof-
fered sufficient evidence to create a genuine issue of
whether the communication ports are a feature for mount-
ing, I would vacate summary judgment of noninfringe-
ment as to Apple, Dell, Motorola, and Samsung. 1
     On a motion for summary judgment, a district court
must view the evidence in the light most favorable to the
non-movant, and draw all reasonable inferences and
resolve all doubts over factual issues in favor of the non-
movant. Meyer Intellectual Props. Ltd. v. Bodum, Inc.,
690 F.3d 1354, 1366 (Fed. Cir. 2012). The record evi-
dence, when viewed in the light most favorable to Profec-
tus, raises a genuine dispute over whether the Appellees’
communication ports are a feature for mounting. Each
accused device, commonly referred to as a tablet, has a
compatible dock on which the tablet can be mounted and
stay upright. Each accused device also has a communica-
tion port on the bottom, which connects to the compatible
dock’s connector when the tablet is mounted. To mount a
Samsung tablet to its dock, Samsung’s 2011 Series 7 Slate
User Guide instructs a user to align the connector on the
dock with the communication port on the bottom of the
tablet, and connect them. J.A. 1307. Apple’s iPad user
guide discloses using an iPad as a picture frame “while
charging it in an iPad Dock.” J.A. 1261. The record
includes testimony that the docks are designed to mate
with the ports in the accused devices and that the tension
between the two connectors holds the tablet in place on
the dock. J.A. 1217–18. Given this evidence, a reasona-
ble jury could have found that the communication ports,
which fit to the dock’s connectors, are features for mount-
ing.



    1   Because HP’s products at issue do not have a
communication port, I agree that summary judgment of
non-infringement is appropriate as to HP.
PROFECTUS TECH. LLC   v. HUAWEI TECHS. CO., LTD.         3



     The majority relies on the following undisputed facts
for its position that summary judgment was appropriate:
(i) the ports can be used without the docks, namely, for
power, data, and communication, (ii) there was no evi-
dence that the communication ports were developed as
inherent features for mounting, and (iii) solely connecting
the docking station to the communication port does not
provide adequate support. Maj. Op. at 12–13. These facts
do not call for summary judgment.
    First, the construction does not require having a fea-
ture that is exclusively for mounting. The fact that the
communication ports can be used for charging does not
mean they cannot serve additional functions. Indeed,
Appellees admit that the communication ports have at
least two features. Appellees’ Br. 3 (“[The] ports are
features for charging and transferring information . . . .”
(emphasis added)). Here, the record on summary judg-
ment includes evidence that the communication ports
function to charge, transfer information, and mount the
accused devices on the docking station.         See, e.g.,
J.A. 1217–18, 1261, 1307. This creates a genuine issue of
fact regarding whether the communication ports are a
feature for mounting and thus I would not have affirmed
the grant of summary judgment.
    Second, the manufacturers’ intent behind the design
or purpose of the communication ports is irrelevant to the
question of infringement, and the district court properly
eliminated the requirement that the feature must be
“designed for” mounting. Apparatus claims “recite fea-
tures of an apparatus either structurally or functionally.”
In re Schreiber, 128 F.3d 1473, 1478 (Fed. Cir. 1997).
Intent behind a product design is not an element of direct
infringement for an apparatus claim. The majority’s
reliance on the fact that the accused devices were “con-
ceived apart from external accessories” and not “designed
to have features for mounting” is inconsistent with the
4             PROFECTUS TECH. LLC   v. HUAWEI TECHS. CO., LTD.



district court’s construction, which eliminated the “de-
signed for” requirement. Maj. Op. at 14.
    Finally, the majority places significant weight on the
fact that the communication ports, standing alone, do not
make the accused devices mountable for viewing. The
specification expressly contemplates the use of additional
parts to achieve mounting, such as screws or
nails. ’308 patent, col. 5 ll. 45–47. And the district court
allowed for additional elements or structures to be used to
achieve mounting. Profectus Tech. LLC v. Huawei Techs.
Co., Ltd., No. 6:11-cv-474, 2014 WL 1575719, at *4 (E.D.
Tex. Apr. 17, 2014) (“[T]he Court does not go so far as to
require that the mounting feature include all components
needed to mount the frame or display.”). The Appellees
argue that Profectus’ expert conceded that he had done no
mechanical analysis on how much of the weight of the
device is supported by the rest of the dock as opposed to
the particular connector.        Appellees’ Br. 40 (citing
J.A. 490:8–13). However, the district court’s construction
neither requires such mechanical analysis nor that the
feature be “a standalone inherent feature,” Maj. Op. at 13.
Determining whether the communication ports are fea-
tures for mounting, and the extent or degree to which
they serve this function, is for the finder of fact.
    “[T]he weighing of the evidence[] and the drawing of
legitimate inferences from the facts are jury functions, not
those of a judge . . . .” Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 255 (1986). Accordingly, I respectfully dissent
from the majority’s affirmance of summary judgment as
to Apple, Dell, Motorola, and Samsung.